Fourth Court of Appeals
                              San Antonio, Texas
                                   JUDGMENT
                                 No. 04-18-00534-CR

                                Steven Ryan NEVILS,
                                      Appellant

                                          v.

                                The STATE of Texas,
                                      Appellee

              From the County Court at Law No. 4, Bexar County, Texas
                              Trial Court No. 548755
                 Honorable Jason Roland Garrahan, Judge Presiding

BEFORE CHIEF JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE ALVAREZ

   In accordance with this court’s opinion of this date, this appeal is DISMISSED.

   SIGNED January 9, 2019.


                                           _________________________________
                                           Sandee Bryan Marion, Chief Justice